



AMENDMENT NO. 8 TO
EMPLOYMENT AGREEMENT
This Amendment No. 8 to Employment Agreement is entered into on September 30,
2017 by Cimpress USA Incorporated (formerly known as Vistaprint USA,
Incorporated) (the “Company”) and Robert S. Keane (the “Employee”). The Company
and the Employee previously entered into an Employment Agreement dated
September 1, 2009, as amended (the “Agreement”), and now wish to amend the
Agreement further to reflect the Employee’s compensation for the Company’s 2018
fiscal year.
The parties agree as follows:
1.Compensation and Benefits.
1.1    Salary. The Company shall pay the Employee, in accordance with the
Company’s regular payroll practices, an annualized base salary of $1,298,850 for
the one-year period commencing on July 1, 2017.
1.2    FY 2018 Incentive Compensation. The Employee is entitled to receive
performance share units under the Cimpress N.V. 2016 Performance Equity Plan
with a value of $5,250,000.
1.3    Withholding. All salary, equity, and other compensation payable to the
Employee is subject to applicable withholding taxes.
2.    No Other Modification. Except as specifically modified by this Amendment,
the Agreement remains unchanged and in full force and effect.
The parties have executed this Amendment as of the date set forth above.
CIMPRESS USA INCORPORATED
By:    /s/Sean E. Quinn
Title:
Chief Financial Officer

EMPLOYEE
/s/Robert S. Keane
Robert S. Keane



